 


110 HR 1438 IH: Choices in Child Care Act
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1438 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Ms. DeLauro introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To establish demonstration projects to provide at-home infant care benefits. 
 
 
1.Short titleThis Act may be cited as the Choices in Child Care Act. 
2.FindingsCongress finds the following: 
(1)Currently, child care assistance for children from low-income working families is severely underfunded, allowing only 1 in 7 eligible children to receive child care assistance for children from birth to age 13. 
(2)Funding for the Child Care and Development Block Grant Act of 1990 has remained relatively flat for 5 years, making it more difficult for children from eligible families to receive child care assistance. 
(3)In the majority of United States families, parents, whether married or single, must work to provide economic security for their families and, not the least, for the infants newly welcomed into the families. Fifty-five percent of women with children less than 1 year of age are part of the workforce, while 73 percent of women with children 1 year of age or older are in the workforce. 
(4)Research shows that the quality and nature of caretaking in the first months and years of life are critical to a young child's subsequent brain development, social development, and well-being. Healthy early development depends on nurturing and responsible relationships. 
(5)Research also shows that there is an extreme shortage of quality, affordable child care for infants. Numerous studies document lack of infant care and, in particular, affordable care that meets basic health and safety standards, particularly in rural areas. The current number of infant slots of licensed child care providers can only meet 18 percent of the potential need. The shortage is even more acute in rural areas, especially those with a high percentage of low-wage residents. 
(6)For the well-being of United States children, and for the economic security of the families on which the children depend, working parents should be able to provide child care for infants themselves without undermining family economic stability. 
3.At-home infant careThe Child Care and Development Block Grant Act of 1990 is amended by inserting after section 658G (42 U.S.C. 9858e) the following: 
 
658H.Demonstration projects to provide at-home infant care benefits 
(a)Authority To award grants 
(1)In generalThe Secretary shall award grants to not less than 5 and not more than 7 States to enable such States to carry out demonstration projects to provide at-home infant care benefits to eligible low-income families. 
(2)Indian tribesThe Secretary may award grants to Indian tribes under this subsection. An Indian tribe that receives a grant under this subsection shall carry out a demonstration project to provide at-home infant care benefits to eligible low-income families. The Indian tribe shall carry out the demonstration project in the same manner, and to the same extent, as a State that receives a grant under this subsection, except that the Secretary may modify the requirements of this section as appropriate with respect to the Indian tribe. 
(3)CalculationAny grant awarded to an Indian tribe under paragraph (2) shall not be counted in determining the number of grants awarded to States under paragraph (1). 
(b)Demonstration projects 
(1)Application for participation and selection of States 
(A)In generalTo be eligible to participate in the program carried out under this section and receive a grant under subsection (a) to carry out a demonstration project, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(B)NoticeNot later than 90 days after the date of enactment of Choices in Child Care Act, the Secretary shall publish in the Federal Register a notice of opportunity to participate in the program and receive such a grant, specifying the contents of an application described in subparagraph (A). The notice shall include a timeframe for States to submit such an application, and shall provide that all such applications shall be submitted not later than 270 days after such date of enactment. 
(C)Selection 
(i)In generalThe Secretary shall review the applications and select the participating States not later than 1 year after such date of enactment. 
(ii)CriteriaIn selecting the participating States, the Secretary shall— 
(I)seek to ensure geographic diversity; and 
(II)give priority to States— 
(aa)whose applications demonstrate a strong commitment to improving the quality of infant care and the choices available to parents of infants; 
(bb)with experience relevant to the operation of at-home infant care programs; and 
(cc)in which there are demonstrable shortages of infant care. 
(2)Required certificationsA State selected to be a participating State shall provide certifications to the Secretary, with respect to the demonstration project to be carried out by the State, that— 
(A)during the period during which the State carries out the demonstration project, the State will not reduce expenditures for child care services below the level of such expenditures made by the State in the fiscal year preceding the fiscal year in which the State began to carry out the project; 
(B)the State, in carrying out the demonstration project— 
(i)will not give priority or preference to— 
(I)eligible low-income families seeking to receive at-home infant care benefits through the demonstration project; over 
(II)other eligible low-income families on a waiting list for child care assistance through another program in the State; but 
(ii)will select a combination of families described in clause (i)(I) and families described in (i)(II) to receive at-home infant care benefits; 
(C)the State will— 
(i)provide parents applying to receive at-home infant care benefits with in- formation on the range of options for child care available to the parents; 
(ii)ensure that approved applicants for at-home infant care benefits are permitted to choose between receipt of at-home infant care benefit subsidies, and receipt of certificates that may be used with an eligible child care provider for child care needed for employment; and 
(iii)provide that a family receiving at-home infant care benefit subsidies may exchange the subsidies for certificates described in clause (ii) at any time during the family’s participation in the demonstration project; 
(D)the State will develop or update, and implement, a plan to improve the quality of infant care in the State, and provide parent education and support services to participants in the demonstration project; and 
(E)the State will cooperate with information collection and evaluations conducted by the Secretary. 
(3)Family eligibility 
(A)In generalTo be eligible to receive at-home infant care benefits through a demonstration project under this section, a family shall— 
(i)have a family income that does not exceed the limit specified in section 658P(4)(B); 
(ii)include a child under the age of 12 months (or, at the election of the State carrying out the demonstration project, under the age of 24 months); 
(iii)include a parent who had a recent work history (as determined in accordance with the State's requirements for such a work history) prior to application for the at-home infant care benefits; and 
(iv)meet such other eligibility requirements as the State may establish. 
(B)Two-Parent familiesA State selected to carry out a demonstration project under this section shall permit 2-parent families to participate in the project but may not limit participation in the project to such families. 
(4)Amount of assistanceThe amount of an at-home infant care benefit provided to an eligible low-income family under this section for a month shall not exceed the monthly amount obtained by applying 100 percent of the State’s maximum rate for a licensed family child care provider for full-time infant care. 
(5)TANF assistanceThe receipt of an at-home infant care benefit under this section shall not be considered to be assistance for any purpose under the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.). 
(6)Benefit not treated as incomeNotwithstanding any other provision of law, the value of an at-home infant care benefit shall not be treated as income for purposes of any Federal or federally-assisted program that bases eligibility, or the amount of benefits or services provided, on need. 
(c)Evaluation and report to Congress 
(1)In generalThe Secretary shall conduct an evaluation of the demonstration projects carried out under this section and submit a report to Congress containing the results of such evaluation not later than 4 years after the date of enactment of Choices in Child Care Act. 
(2)RequirementsIn conducting the evaluation, the Secretary shall examine the following: 
(A)Implementation experiences of the States carrying out the demonstration projects in developing and operating projects providing at-home infant care benefits, including design issues and issues in coordinating at-home infant care benefits provided under this section with benefits provided or funded under another provision of this Act in the State. 
(B)The characteristics of families seeking to participate and participating in the demonstration projects providing at-home infant care benefits funded under this section. 
(C)The length of participation by families in such demonstration projects and the reasons for the families ceasing to participate in the demonstration projects. 
(D)The prior and subsequent employment of the participating families and the effect of the demonstration project participation on subsequent employment of the families. 
(E)The costs and benefits of the demonstration projects. 
(F)The effectiveness of State efforts (including tribal efforts) to improve the quality of infant care during the periods in which the demonstration projects are carried out. 
(3)Reservation of fundsFrom the amount appropriated under section 658B(b) for a fiscal year, the Secretary shall reserve $1,000,000 for purposes of conducting the evaluation required under this subsection.. 
4.Authorization of appropriations and conforming amendments 
(a)Authorization of appropriationsSection 658B of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is amended— 
(1)by inserting: 
(a) In General.—before There is; 
(2)by inserting (other than section 658H) after this subchapter; and 
(3)by adding at the end the following: 
 
(b)Demonstration projects To provide at-home infant care benefitsThere is authorized to be appropriated to carry out section 658H $75,000,000 for fiscal year 2008 and each subsequent fiscal year.. 
(b)Conforming amendments 
(1)ReservationsSection 658O(a) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m(a)) is amended— 
(A)in paragraph (1), by striking under this subchapter and inserting under section 658B(a); and 
(B)in paragraph (2), by striking under section 658B and inserting under section 658B(a). 
(2)AllotmentsSection 658O(b)(1) of such Act (42 U.S.C. 9858m(b)(1)) is amended by striking under section 658B and inserting under section 658B(a). 
 
